

117 HR 5301 IH: To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide technical assistance to recipients of grants for supportive services for very low-income families in permanent housing and comprehensive service programs, and for other purposes.
U.S. House of Representatives
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5301IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2021Mr. Torres of New York (for himself and Mr. Meijer) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide technical assistance to recipients of grants for supportive services for very low-income families in permanent housing and comprehensive service programs, and for other purposes.1.Training and technical assistance provided by Secretary of Veterans Affairs to recipients of certain financial assistance(a)Supportive services for very low-Income families in permanent housingSection 2044(e) of title 38, United States Code, is amended—(1)by striking paragraphs (2) and (3); and (2)by striking (1) From amounts and inserting From amounts. (b)Comprehensive service programs(1)In generalSubchapter II of chapter 20 of title 38, United States Code, is amended—(A)by redesignating section 2014 as section 2015; and(B)by inserting after section 2013 the following new section 2014: 2014.Training and technical assistance(a)In generalThe Secretary shall provide training and technical assistance to recipients of grants under sections 2011 and 2013 of this title and recipients of per diem payments under section 2012 of this title regarding the planning, development, and provision of services for which the grant or payment is made.(b)Provision of training and technical assistanceThe Secretary may provide training and technical assistance under paragraph (1) directly or through grants or contracts with such public or nonprofit private entities as the Secretary considers appropriate..(2)Use of amountsThe Secretary of Veterans Affairs shall provide training and technical assistance under section 2014 of such title, as inserted by paragraph (1)(B), using amounts appropriated or otherwise made available to the Department of Veterans Affairs on or after the date of the enactment of this Act.(3)Conforming amendmentSection 20013(a) of the Coronavirus Aid, Relief, and Economic Security Act (38 U.S.C. 2011 note) is amended by striking 2014 and inserting 2015. (4)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title is amended by striking the item relating to section 2014 and inserting the following new items:2014. Training and technical assistance. 2015. Authorization of appropriations..